Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-10, 12-15, and 25 are cancelled.  Claims 11, and 16-24 are pending and under examination.  

Priority
This application filed on 2/14/2020, which is a continuation of PCT/EP2018/072159 filed on 8/16/2018, which claims priority to EP17186559.5 filed on 8/17/2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 was filed after the mailing date of the non-final rejection on 12/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant's amendments and arguments filed 06/02/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments.  

Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate a pharmaceutical preparation consisting of water, a lipophilic, basic or neutral, low molecular weight active pharmaceutical ingredient and EPO (methacrylic acid copolymer composed of dimethylaminoethyl methacrylate, butyl methacrylate, and methyl methacrylate with a molar ratio of 2:1:1; wherein the preparation is a liquid aqueous solution.  The use of “consisting of” closes the claim to additives from the prior art.  Applicant provides in arguments from 6/2/2022 that other agent/additives are present in the formulations of the prior art (buffers, methanol in Kumar) and nanoparticles in Arnold where the closed preparation of the instant claims for an aqueous solution (solution indicated not to have particles as all the items would be dissolved and not suspended).  Thus, the instant claims represent a formulation that is not taught or motivated by the prior art.  

Conclusion
Claims 11, and 16-24 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613